                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   UNITED STATES OF AMERICA,                             CASE NO. CR18-0199-JCC
10                            Plaintiff,                   ORDER
11          v.

12   JEROME JAY ISHAM,

13                            Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion to dismiss
16   the indictment pursuant to Federal Rule of Criminal Procedure 48(a) (Dkt. No. 39). Having
17   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion
18   and ORDERS that the indictment is dismissed without prejudice.
19          DATED this 3rd day of December 2019.




                                                        A
20

21

22
                                                        John C. Coughenour
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR18-0199-JCC
     PAGE - 1
